GOSHORN, J.
This is Gary Frangiamore’s seventh appearance in this court following his plea in 1992. His petition for habeas corpus has no merit and we deny it. Frangiamore is prohibited from filing any further pro se pleadings with this court concerning his pleas, convictions or sentencing in case numbers 92-583, 92-584, 92-601, 92-615, 92-713. We warn Petitioner that further filing of such appeals could result in a loss of gain time. Harvey v. State, 24 Fla. L. Weekly D272, 726 So.2d 814 (Fla. 5th DCA 1999); Hall v. State, 698 So.2d 576 (Fla. 5th DCA 1997), review granted, 718 So.2d 168 (Fla. 1998).
PETITION DENIED.
DAUKSCH and PETERSON, JJ., concur.